 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                               2:18-CR-00010-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14 REGGIE PAJIMOLA,

15                  Defendant.
16

17           WHEREAS, on March 19, 2021, the Court entered a Preliminary Order of Forfeiture,

18 forfeiting to the United States all right, title, and interest of defendant Reggie Pajimola in the

19 following property:

20                  a.      $11,186.00 of the Approximately $16,186.00 in U.S. Currency.
21           AND WHEREAS, on March 23, 2021, for at least 30 consecutive days, the United States

22 published notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

23 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

24 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate

25 the validity of their alleged legal interest in the forfeited property.

26           AND WHEREAS, no third party has filed a claim to the subject property and the time for

27 any person or entity to file a claim has expired.

28           Accordingly, it is hereby ORDERED and ADJUDGED:
                                                   1
                                                                                        Final Order of Forfeiture
 1          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America

 2 all right, title, and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), to be disposed

 3 of according to law, including all right, title, and interest of Reggie Pajimola.

 4          2.      All right, title, and interest in the above-listed property shall vest solely in the name

 5 of the United States of America.

 6          3.      The U.S. Marshal Service shall maintain custody of and control over the subject

 7 property until it is disposed of according to law.

 8          SO ORDERED this 24th day of May, 2021.

 9

10

11                                                                Troy L. Nunley
                                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                                          Final Order of Forfeiture
